Citation Nr: 1412698	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-36 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.


REMAND

A review of the record reveals that additional development is warranted before the Board decides the appeal.  Service connection for PTSD was granted in the January 2010 rating decision on appeal with a 50 percent initial rating granted, effective from October 16, 2009.  The Veteran contends that an initial evaluation exceeding 50 percent is warranted.

The Veteran was provided a VA posttraumatic stress disorder (PTSD) examination in December 2009.  During the examination, the Veteran detailed his in-service traumatic experiences and the incident for which he was awarded a Bronze star.  In reviewing the Veteran's stressor statement, the examiner noted his history of alcohol abuse which stopped in August 1985, and extensive employment history with his present job of nine years being the longest.  The examiner also noted that the Veteran reported a dislike of crowds, aversion to discussing his combat experience, multiple unstable relationships, difficulty sleeping, nightmares, detachment or estrangement from others, diminished interest in significant activities, and flashbacks.

The examiner noted that the Veteran had never been hospitalized and had never been treated for a mental disorder.  In detailing his post-military psychological history, the Veteran reported a legal history consisting of a "DUI in 1972"; taking some college courses; a difficult marriage; having three kids with whom he maintains contact; and no history of suicide attempts, violence/assaultiveness.  The examiner also noted that the Veteran's thought process, speech, and psychomotor activity were unremarkable.  He was neatly groomed, and his hygiene was normal.  Mood and affect were congruent and appropriate.  His thought processes were organized and coherent and he did not reveal any delusions or hallucinations.  He also did not reveal any obsessive/ritualistic behavior or any suicidal or homicidal intentions.

Ultimately, the examiner diagnosed PTSD and assigned a Global Assessment of Functioning (GAF) score of 55.  The examiner, in assessing the effects of PTSD on occupational and social functioning, noted that there were reduced reliability and productivity.

In a March 2010 Notice of Disagreement (NOD), the Veteran outlined "clarifications" and additional information that had not been provided to the VA examiner.  For example, the Veteran noted that he rarely had contact with his children; he previously had suicidal and homicidal ideations; he had intrusive recollections "a few times per hour:" he has a history of violent interactions; and he has daily obsessional rituals.

In June 2010, the Veteran underwent a private psychological evaluation.  The consulting psychologist, Dr. C., described the Veteran as tense but pleasant, appropriately dressed, well groomed, and clean.  The Veteran detailed his in-service stressors but denied any knowledge of why he was awarded a Bronze star.  Regarding the post-service history of his condition, the Veteran stated that he had had over thirty jobs since service; he had extreme difficulty sleeping and only accumulated "six or more hours" of sleep in a week; experienced pervasive nightmares; and has no friends and avoids other people.  The Veteran also reported suicidal ideations, but stated that he was staying alive "just because of my kids."

Dr. C. noted that the Veteran's affect and mood revealed some degree of depression.  He also noted that the Veteran's "relentless tapping" was evidence of "ritualistic type of psychomotor behavior" and there was no paranoia or hallucinations.   Dr. C. further noted that, while it may have been due to the Veteran's "severely poor" concentration, he did a poor job of completing his serial sevens and threes and interpreting proverbs.

Dr. C. diagnosed chronic PTSD and a mood disorder not otherwise specified, and assigned a GAF score of "42/40."  He opined that the Veteran's, "judgment for all practical purposes appears to be quite lower than his insight level and is decreasing at an almost alarming rate . . . ."  He further stated that, "this man is in fact living in a very reclusive situation.  He for all practical purposes is asocial and reveals no proclivity toward attending to his personal routines and daily habits past the very primitive survival level . . . . and while he orbits normalcy by at least attempting to do some gainful employment, he reveals a severe withdrawal from those societal activities that could be considered appropriate or normal."

Given the contradictory medical and lay evidence, another VA examination is needed to determine the current severity of the Veteran's PTSD.  

Additionally, development to obtain any outstanding, pertinent treatment records should be undertaken while this case is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be provided a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his PTSD.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The rationale for all opinions expressed must also be provided. 

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation showing that the Veteran was properly notified of the examination(s) must be associated with the record.

3.  The RO or the AMC should also undertake any other indicated development.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

